Citation Nr: 9919208	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a claim for entitlement to service connection for 
post traumatic stress disorder (PTSD) is well grounded.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for PTSD.


FINDING OF FACT

The veteran has not been diagnosed with PTSD, and his claim 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 shows that he did not serve during a 
period of war, nor did he spend any period in foreign 
service.  He did not receive combat citations, badges, or 
other combat decorations.  

An entry in the veteran's service medical records from July 
1955 states that he was sent to the hospital in convulsions 
following an "episode at barracks."  The examiner diagnosed 
hysteria at that time and the veteran was given medication.  
The veteran's separation physical examination does not 
mention any hysteria or any residuals of the incident.

The veteran reported in a September 1972 VA examination that 
while in basic training in 1955 he suffered an attack and 
sudden loss of consciousness.  He stated that he awoke 
several hours later in the hospital.  The veteran further 
reported continuing to experience episodes of losing 
consciousness when he heard loud, sudden noises after the 
incident.  He developed nightmares in the months preceding 
the examination.  The examiner noted that the veteran had a 
normal neurological and sensory examination and diagnosed 
"psychophysiological reaction?".

In a statement in support of his claim in December 1972 the 
veteran maintained that while in basic training he heard a 
shot and fell unconscious to the ground.  He stated that he 
was then taken to a hospital where he was revived with "hot 
paper bags."  He again stated that he continues to fall 
unconscious to the ground every time that he hears a loud 
noise close to him because of the inservice incident.  

The RO requested the veteran's treatment records from 
September 1972 to October 1992 from the VA hospital in San 
Juan, Puerto Rico.  The records received which dated from 
1979 to 1990 do not mention PTSD at any time.  

In a statement dated in February 1996, Dr. Jesus M. Ayuso 
Rosario stated that the veteran was treated several times for 
brain syndrome, convulsive disorder, and depression.  

In July 1997 the Board denied entitlement to service 
connection for a nervous condition, to include hysteria, 
organic brain syndrome, and a convulsive disorder, and in 
September 1997 the veteran submitted a claim for service 
connection for PTSD.  

A July 1996 report from Aura Cesar Almanza, M.D., states that 
since the veteran suffered a work related accident injuring 
his back, he has been restless and irritable and he has had 
feelings of uselessness and anger directed at his wife.  He 
has also complained of hearing voices.  The veteran reported 
to Dr. Alamanza that he had not been under any psychiatric 
treatment; however, he mentioned the incident in the army 
when he lost consciousness and he stated that occasionally 
his vision gets blurry and he still loses consciousness.  
After examination, Dr. Alamanza diagnosed adjustment disorder 
with chronic mixed mood, assigned a global assessment 
functioning score of 61, and rule out major progressive 
disorder with psychotic symptoms.  The veteran's general 
medical conditions were noted as diabetes mellitus, bulging 
discs at L3-L4-L5, and radiculopathy, S1.  Nowhere in the 
report did Dr. Alamanza mention PTSD.  In a subsequent report 
dated in April 1997 Dr. Alamanza stated that after a review 
of the record, the diagnosis was depressive disorder.  The 
report did not mention PTSD.

The veteran stated in a July 1996 report of Hector O. Rivera 
Gonzalez, M.D., that the "pain I have all the time keeps me 
in a bad mood, I argue with everybody, I did not used to be 
like that, working was my thing."  He further reported that 
the pain caused him difficulty sleeping and that he talked to 
himself and frequently cried.  The veteran complained that 
since he injured his back on the job in 1993, his left leg 
would go to sleep and that he had herniated discs in the 
lumbar spine and left radiculopathy.  Dr. Gonzalez reported 
examining and treating the veteran in 1996.  The diagnosis 
was major depression, unspecified.  Dr. Gonzalez also never 
mentioned PTSD in his report.

The veteran also submitted private medical records pertaining 
to treatment for a low back disability.  Also of record are 
VA treatment records of 1997.  None of these records refer to 
PTSD.

The veteran stated in an October 1997 letter in response to 
the RO's request for information that during training 
exercise at Fort Leonard Wood in July 1955, "I was in near a 
bunker area when an explosion occurred.  Then, I just 
remember that I woke in a hospital with big plastic bags and 
they were hot."  The veteran provided some information 
identifying his unit assignment at the time of the incident 
and stated that he had convulsions, episodes, epilepsy 
attacks, and hysteria during the month of July 1955.

II.  Legal Analysis

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
There are, however, special requirements that must be met to 
establish service connection for PTSD.  Service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. 
Reg. 32807-32808, June 18, 1999, effective March 7, 1997); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  In order to establish a well-grounded claim for 
service connection, a claimant has the burden to submit 
competent evidence to support each element of the claim.  See 
Caluza v. Brown, 7 Vet. App.498, 506.  For the purpose of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).   

The veteran has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there must be a clear, unequivocal diagnosis of 
PTSD for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808, June 18, 1999, effective March 7, 
1997).  The medical evidence associated with the veteran's 
claims file does not show a diagnosis of PTSD.  The only 
mention of PTSD in the record is contained in the veteran's 
lay assertion that he suffers from PTSD and the subsequent 
correspondence that he had with the RO during the 
adjudication of his claim.  There is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving a medical 
diagnosis of PTSD.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  At no time has a medical professional 
rendered a diagnosis of PTSD.  PTSD is not mentioned in any 
of the VA treatment reports or any of the reports from the 
private physicians.  Consequently, the Board cannot conclude 
that the veteran suffers from PTSD under these circumstances 
and there is not sufficient evidence to establish the 
existence of a current disability, which is the first 
requirement of a well-grounded claim.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is not well grounded and must be 
denied.

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Nothing in 
the record suggests the existence of evidence that might 
establish a well-grounded claim for service connection for 
PTSD.  38 U.S.C.A. § 5103(a) (West 1991); see Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran, although making a claim that he suffers 
from PTSD, has not contended at anytime during the 
adjudication of his claim that he has actually ever been 
diagnosed as having PTSD or that he has been treated for 
PTSD. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
him.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  While 
the RO denied service connection on the merits, the Board 
concludes that denying the claim because it was not well 
grounded is not prejudicial to the veteran, as his arguments 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for PTSD is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

